

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE. THE PRINCIPAL AMOUNT REPRESENTED BY
THIS NOTE MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF.
 
INTERCLICK, INC.
6% SENIOR PROMISSORY NOTE

 
$650,000.00
September 26, 2008



FOR VALUE RECEIVED interCLICK, Inc., a Delaware corporation (the “Company”),
promises to pay to GRQ Consultants, Inc. 401(k) (the “Holder”), the principal
amount of Six Hundred Fifty Thousand Dollars ($650,000.00), or such lesser
amount as shall equal the outstanding principal amount hereof, together with
simple interest from the date of this Note on the unpaid principal balance at a
rate equal to six percent (6%) per annum, computed on the basis of the actual
number of days elapsed and a year of 365 days. All unpaid principal, together
with any then accrued but unpaid interest and any other amounts payable
hereunder, shall be due and payable on December 31, 2008 (the “Maturity Date”).
This Note is one of a series of up to $1,300,000 aggregate principal amount of
notes of like tenor (the “Notes”).
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1. Event of Default.
 
(a) For purposes of this Note, an “Event of Default” means:
 
(i) the Company shall default in the payment of interest and/or principal on
this Note; or
 
(ii) the Company shall fail to materially perform any covenant, term, provision,
condition, agreement or obligation of the Company under this Note (other than
for non-payment) and such failure shall continue uncured for a period of ten
(10) business days after notice from the Holder of such failure; or


--------------------------------------------------------------------------------



(iii) the Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; or (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for it or
for a substantial part of its property or business; or
 
(iv) a trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or
 
(v) any governmental agency or any court of competent jurisdiction at the
insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within thirty (30) days thereafter; or
 
(vi) the Company shall sell or otherwise transfer all or substantially all of
its assets; or
 
(vii) bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings, or relief under any bankruptcy law or any law for the relief of
debt shall be instituted by or against the Company and, if instituted against
the Company shall not be dismissed within thirty (30) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding; or
 
(viii) the Company shall be in material default of any of its indebtedness that
gives the holder thereof the right to accelerate such indebtedness.
 
(b) Upon the occurrence of an Event of Default, the entire indebtedness with
accrued interest thereon due under this Note shall, at the option of the Holder,
be immediately due and payable without notice. Failure to exercise such option
shall not constitute a waiver of the right to exercise the same in the event of
any subsequent Event of Default.
 
(c) Upon the occurrence of an Event of Default, this Note shall retroactively
bear interest at the rate of twenty four percent (24%) per annum from the issue
date of the Note. Furthermore, upon the occurrence of an Event of Default and on
each 30-day anniversary thereof the Company shall pay to the Holder $20,000 in
cash to pay down sums owed on this Note.
 
2. Seniority. The indebtedness evidenced by this Note is hereby expressly
senior, in right of payment to the prior payment in full of all of the Company’s
existing and future Subordinated Indebtedness. As used in this Note, the term
“Subordinated Indebtedness” shall mean the principal of and unpaid accrued
interest on (i) indebtedness of the Company and (ii) any such indebtedness or
any debentures, notes or other evidence of indebtedness issued in exchange for
such Subordinated Indebtedness, or any indebtedness arising from the
satisfaction of such Subordinated Indebtedness by a guarantor.

2

--------------------------------------------------------------------------------



3. Security Interest. This Note is secured by a security interest granted to the
Holder pursuant to a Stock Pledge Agreement dated the date hereof (the “Pledge
Agreement”), as delivered by the Company to the Holder. The Company acknowledges
and agrees that should a proceeding under any bankruptcy or insolvency law be
commenced by or against the Company, or if any of the Pledged Stock (as defined
in the Pledge Agreement) should become the subject of any bankruptcy or
insolvency proceeding, then the Holder shall be entitled to, among other relief
to which the Holder may be entitled under this Note and any other agreement to
which the Company and the Holder are parties (collectively, “Loan Documents”)
and/or applicable law, an order from the court granting immediate relief from
the automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE COMPANY EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE COMPANY EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Company hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Company and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Company represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Company further represents, acknowledges and agrees
that this waiver is knowingly, intelligently and voluntarily made, that neither
the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Company has been represented (or
has had the opportunity to he represented) in the signing of this Note and the
Loan Documents and in the making of this waiver by independent legal counsel
selected by the Company and that the Company has discussed this waiver with
counsel.
 
4. Future Indebtedness. Without the approval of the Holder, the Company agrees
that from the date hereof until the first date on which all principal and
accrued interest on the Note are paid in full, the Company shall not incur, or
suffer to exist any Indebtedness or Liens other than Permitted Liens. Terms not
described in this paragraph 4 are defined on Schedule A.
 
5. Prepayment. The Company may prepay this Note at any time, in whole or in
part, provided any such prepayment will be applied first to the payment of
expenses due under this Note, second to interest accrued on this Note and third,
if the amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note. In addition, at such time
that the Company shall sell the Pledged Stock beneficially owned by the Company
to any third party, to the extent permitted to do so pursuant to the terms and
conditions set forth in the Pledge Agreement, the Company shall apply the
proceeds received by the Company from the sale of the Pledged Stock to prepay
the Notes. Any such prepayment will be applied first to the payment of expenses
due under this Note, second to interest accrued on this Note and third, if the
amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.

3

--------------------------------------------------------------------------------



6. Negative Pledge. Without the approval of the Holder, the Company will not,
and will not permit any of its subsidiaries to create or suffer to exist any
Lien other than Permitted Liens upon any assets of the Company. Terms not
described in this paragraph 6 are defined on Schedule A.
 
7. Miscellaneous.
 
(a) Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.
 
(b) Payment. All payments under this Note shall be made in lawful tender of the
United States.
 
(c) Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
(d) Usury. In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.
 
(e) Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.
 
(f) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing sent by mail, facsimile with printed confirmation,
nationally recognized overnight carrier or personal delivery and shall be
effective upon actual receipt of such notice, to the following addresses until
notice is received that any such address or contact information has been
changed:
 
To the Company:
 
interCLICK, Inc.
200 Park Avenue South
Suite 908-909
New York, New York 10003
Attn: Chief Executive Officer

4

--------------------------------------------------------------------------------



To Holder:
 
GRQ Consultants, Inc. 401(k)
595 South Federal Highway
Suite 600
Boca Raton, FL 33432
Attn: Barry Honig


(g) Expenses; Attorneys’ Fees. If action is instituted to enforce or collect
this Note, the Company promises to pay all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, incurred by
the Holder in connection with such action.
 
(h) Successors and Assigns. This Note may not be assigned or transferred by the
Holder without the prior written consent of the Company. Subject to the
preceding sentence, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, permitted assigns,
heirs, administrators and permitted transferees of the parties.
 
(i) Governing Law; Jurisdiction. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN OVER ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE. EACH PARTY HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. FINAL JUDGMENT
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE
AND BINDING UPON EACH PARTY DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED
IN THE COURTS OF THE JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY
IS SUBJECT, BY A SUIT UPON SUCH JUDGMENT. This Note shall be deemed an
unconditional obligation of the Company for the payment of money and, without
limitation to any other remedies of the Holder, may be enforced against the
Company by summary proceeding pursuant to New York Civil Procedure Law and Rules
Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which the Holder and the Company are parties or which the
Company delivered to the Holder, which may be convenient or necessary to
determine the Holder’s rights hereunder or the Company’s obligations to the
Holder are deemed a part of this Note, whether or not such other document or
agreement was delivered together herewith or was executed apart from this Note.

5

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.

 
INTERCLICK, INC.
   
By:
  /s/ Michael Mathews
 
  Name: Michael Mathews
 
  Title: Chief Executive Officer


--------------------------------------------------------------------------------



Schedule A
 
“Capital Lease Obligation” means, as to any Person, any obligation that is
required to be classified and accounted for as a capital lease on a balance
sheet of such Person prepared in accordance with GAAP, and the amount of such
obligation shall be the capitalized amount thereof, determined in accordance
with GAAP.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if a primary
purpose or intent of the Person incurring such liability, or a primary effect
thereof, is to provide assurance to the obligee of such liability that such
liability will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Entity” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, or any agency (including any self-regulatory agency or organization),
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administration powers or functions of or pertaining to government.
 
“Indebtedness” of any Person means, without duplication:
 
(i) All indebtedness for borrowed money;
 
(ii) All obligations issued, undertaken or assumed as the deferred purchase
price of property or services (other than unsecured account trade payables that
are (A) entered into or incurred in the ordinary course of the Company’s and its
Subsidiaries’ business, (B) on terms that require full payment within 90 days
from the date entered into or incurred and (C) not unpaid in excess of 90 days
from the date entered into or incurred, or are being contested in good faith and
as to which such reserve as is required by GAAP has been made;
 
(iii) All reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments;
 
(iv) All obligations evidenced by notes, bonds, debentures, redeemable capital
stock or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses;
 
(v) All indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller, bank or other financing source
under such agreement in the event of default are limited to repossession or sale
of such property);

2

--------------------------------------------------------------------------------



(vi) All Capital Lease Obligations;
 
(vii) All indebtedness referred to in clauses (i) through (vi) above secured by
(or for which the holder of such indebtedness has an existing right, contingent
or otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person that
owns such assets or property has not assumed or become liable for the payment of
such indebtedness; and
 
(viii) All Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (i) through (vii) above.
 
“Lien” means with respect to any asset or property, any mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind and any restrictive covenant, condition, restriction or exception of any
kind that has the practical effect of creating a mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind (including any of the foregoing created by, arising under or evidenced by
any conditional sale or other title retention agreement, the interest of a
lessor with respect to a Capital Lease Obligation, or any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Permitted Lien” means:
 
(i) Liens for taxes or other governmental charges not at the time due and
payable, or which are being contested in good faith by appropriate proceedings
diligently prosecuted, so long as foreclosure, distraint, sale or other similar
proceedings have not been initiated, and in each case for which the Company and
its Subsidiaries maintain adequate reserves in accordance with GAAP in respect
of such taxes and charges;
 
(ii) Liens arising in the ordinary course of business in favor of carriers,
warehousemen, mechanics and materialmen, or other similar Liens imposed by law,
which remain payable without penalty or which are being contested in good faith
by appropriate proceedings diligently prosecuted, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto, and
in each case for which adequate reserves in accordance with GAAP are being
maintained;
 
(iii) Liens arising in the ordinary course of business in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA);
 
(iv) Attachments, appeal bonds (and cash collateral securing such bonds),
judgments and other similar Liens, for sums not exceeding $250,000 in the
aggregate for the Company and its Subsidiaries, arising in connection with court
proceedings, provided that the execution or other enforcement of such Liens is
effectively stayed;
 
(v) Easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens arising in the ordinary course of business and not
materially detracting from the value of the property subject thereto and not
interfering in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries;

3

--------------------------------------------------------------------------------



(vi) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
of Governors of the U.S. Federal Reserve System and that no such deposit account
is intended by the Company or any of its Subsidiaries to provide collateral to
the depository institution;
 
(vii) Liens securing Capital Lease Obligations permitted under the Security
Agreement, provided that such Liens attach only to the fixed assets financed by
such Capital Lease Obligations and such Liens attach concurrently with, or
within ninety (90) days, after the acquisition thereof.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
Governmental Entity or any other legal entity.
 
“Subsidiary” means any entity in which the Company directly or indirectly, owns
any of the capital stock or holds an equity or similar interests.

4

--------------------------------------------------------------------------------

